Case: 19-10492-PGC Doc #: 119 Filed: 02/26/21 Desc: Main Document Page 1 of 2

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF NEW HAMPSHIRE

 

io Sptes

In Re: Richard and Jennifer Cutter
Case No. 19-10492-PGC pen,
Chapter 13 MUAIFEB 2S otaqo.y ¢

Debtors SEE AS

TRUSTEE'S AFFIDAVIT OF UNCLAIMED FUNDS"

 

I, LAWRENCE P. SUMSKI, Chapter 13 Trustee, being duly
sworn, do solemnly swear on my oath and say:

1. That certain disbursements authorized by the Court
have been unable to be consummated in the above-cited
Chapter 13 case, and the case is otherwise ready to be
closed.

2. That pursuant to § 347(a) and Rule 3011 I have now
cancelled a disbursement check, to wit:

Check #7982

Issued on: 12/1/2020

Issued to: Richard and Jennifer Cutter
19 Blake Mountain Road
Thornton, NH 03285

In the amount of $5,019.50

3. That the original, now cancelled check was sent to
the debtors via their attorney, Brad Davis at 780 Central
Street, Franklin, NH 03235 with a copy of the
correspondence being sent contemporaneously to the debtors
at the address listed above.

4. That attached is my replacement check number 7996
in the amount of $5,019.50, payable to the Clerk of Court,
and these should be considered unclaimed funds.

I hereby certify the above-cited information to be true
to the best of my knowledge.

Spec fully izgjed —
~ ne
Dated: February 24, 2021

Lawrence P. Sumski,
Chapter 13 Trustee

PO Box 329

Manchester, NH 03105-0329
(603) 626-8899

ID# BNHO1460
Case: 19-10492-PGC Doc #: 119 Filed: 02/26/21 Desc: Main Document Page 2 of 2

On this the 24th day of February, 2021 before me,
personally appeared Lawrence P. Sumski satisfactorily proven
to be the person whose name is subscribed to the within
instrument and acknowledged that he executed the same
voluntarily and for the purposes therein contained. ein

é
SS ex . a, Me. 7 “"y,

 

~
Before me, oe My %
WAMU = / commission & =
JOO (AA Emi EMPIRES Ek
Nokary Public 2 ‘ty, 2% wi s
Sp THAME, >
LD pte
“sf TARY pues

CERTIFICATE OF SERVICE

I hereby certify that on this, the 24t» day of
February, 2021, a copy of the foregoing Affidavit of
Unclaimed Funds was forwarded, by first class mail to
Richard and Jennifer Cutter at 19 Blake Mountain Road,
Thornton, NH 03285, Debtors! Attorney, and the Office of

the U.S. Trustee.

Dated: February 24, 2021 /s/ Lawrence P. Sumski
Lawrence P. Sumski
